Filed 6/28/22 Peavy v. Cal. Victim Compensation etc. CA4/1



                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.




                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                      DIVISION ONE

                                              STATE OF CALIFORNIA



 GARY L. PEAVY,                                                               D079193

            Plaintiff and Appellant,

            v.                                                                (Super. Ct. No. 37-2020-00028849-
                                                                              CU-WM-CTL)
 CALIFORNIA VICTIM
 COMPENSATION CLAIMS BOARD,

            Defendant and Respondent.


          APPEAL from a judgment of the Superior Court of San Diego County,
John S. Meyer, Judge. Affirmed.
          Gary L. Peavy, in pro. per., for Plaintiff and Appellant.
          Rob Bonta, Attorney General, Danielle F. O’Bannon, Assistant
Attorney General, Richard F. Wolfe and Tim J. Vanden Heuvel, Deputy
Attorneys General for Defendant and Respondent.
      Under California law a crime victim may seek compensation from the
Victim Compensation Board (Board) for certain economic losses. (Gov.

Code,1 § 13950 et seq.) A lost income claim requires medical evidence to
“verify” the disability is “a direct result” of the crime. (Cal. Code. Regs., tit. 2,
§ 649.32, subd. (g).) Judicial review of a final Board decision is by s petition
for a writ of mandate filed in the superior court. (§ 13960, subd. (a).)
      In this case, Gary Peavy appeals from a judgment denying his petition
for a writ of mandate challenging the Board’s denial of his lost income claim.
We affirm because Peavy submitted no medical evidence to support a finding
that his claimed disability was a direct result of any crime.

               FACTUAL AND PROCEDURAL BACKGROUND

A.    The Domestic Violence Incident
      On October 7, 2018, Peavy’s girlfriend, Diane N., caught him driving

with another woman.2 She followed Peavy’s car until he parked in front of a
police station. Exiting her car she yelled, “[H]e fucking over me! Every time
I turn around he’s with a different woman!” She shoved and grabbed Peavy’s
left shoulder. A police officer witnessed the melee and arrested Diane for
domestic battery. According to the police report, Peavy had “no visible or
reported injuries” and he declined to press charges.

B.    Summary of Peavy’s Medical Treatment
      Three days later on October 10, Peavy sought medical attention at a
hospital emergency room—but not for a left shoulder injury from a battery.
Rather, he complained of right shoulder pain from being tased earlier that



1     Undesignated statutory references are to the Government Code.
2     Dates are in 2018 unless otherwise specified.
                                      2
day.3 Based on a “clinical history” of “electrical injury to his right shoulder,”
a physician excused him from work for seven days.
      On October 16 (nine days postbattery), Peavy was seen by Kevin
Mould, M.D. as a follow up to the October 10 exam and treatment. The
physician’s notes state Peavy was seen for neck, back, shoulder, and leg pain

“s/p [status post] ‘hit with an electrical device.’ ” (Italics added.)4 Under
“Social History,” the medical records states that Peavy denied being a victim
of domestic violence:

         “Domestic Violence:
           VICTIM PHYSICAL/VERBAL ABUSE
           Victim of verbal or physical abuse? No
           Date Assessed: 10/16/2018.”

      About three weeks postincident (October 26), Peavey was examined by
John Qian, M.D. for complaints of “constant” pain in the back, left shoulder,
neck, and knees that he had been experiencing “for 5 years.” He told
Dr. Qian that the pain became worse after being “tased by a friend this past
month . . . .” There is nothing in Dr. Qian’s report about the October 7
domestic violence incident.
      On November 13, another physician (Sunny Wang, M.D.) examined
Peavy for complaints of worsening back pain after he slipped and fell “4 days
ago.” Dr. Wang’s report does not mention anything about any domestic
violence injury.




3    Peavy was employed as a bus driver. Apparently, he was tased by a
coworker in a prank that might charitably be described as being ill-conceived.
4      The medical records also note that Peavy was “suing [a] correctional
facility” for injuries to his back and neck he claims occurred “while
incarcerated.”
                                        3
C.      Peavy’s Victim’s Compensation Claim
        In April 2019, Peavy filed an application with the Board seeking lost
income from October 11 to October 17, which he claimed was caused by
injuries he received in the battery. At his request, the Employment
Development Department sent the Board a disability claim Peavy had
previously filed. It was signed by Dr. Qian, who stated the disability was
caused by an accident or trauma occurring on-the-job beginning in November
2009.
        In February 2020, the Board denied Peavy’s claim, determining there
was insufficient evidence that he missed work “as a direct result of the
qualifying crime.” Peavy later pursued an administrative appeal of that

decision.5 He claimed that Dr. Qian “checked the wrong boxes” on the
disability form. In June 2020, the Board rejected his appeal citing “a lack
of . . . evidence the claimant missed work during the period as a direct result
of the crime.”
        After the Board denied Peavy’s request for reconsideration, he filed a

petition for a writ of mandate in the superior court.6 The petition’s proof of
service bears the signature of Diane N.—the woman who committed the
battery. It also indicates that she lives on Orlando Street in El Cajon. Some
of the paystubs and a W-2 show that is Peavy’s address too.




5     In the administrative appeal, Peavy enlarged the time of the claimed
disability from seven days to four months.
6    Peavy was self-represented before the Board, in the superior court, and
remains so on appeal.
                                        4
D.    The Writ Petition
      In his writ petition, Peavy explained that his medical records contain
nothing about the October 7 crime because he “feared for his life in this case

if the abuser found out” he was pursuing a lost income claim.7 After the
Attorney General filed opposition and the court conducted an unreported
hearing, the petition was denied in a minute order stating in part:

         “None of the medical records reported that [Peavy] was
         injured as a result of domestic violence that occurred on
         October 7, 2018.”

                                 DISCUSSION
      The standard of review of a judgment denying a petition for writ of
administrative mandate is the same as that of the trial court when it reviews
the determination of the administrative board. We must determine if the
administrative findings are supported by substantial evidence in light of the
whole record. (Code of Civ. Proc., § 1094.5, subd. (c); see also Blazevich v.

State Bd. of Control (1987) 191 Cal.App.3d 1121, 1125 (Blazevich).)8
      The Legislature has declared it to be in the public interest to assist
state residents in obtaining compensation for pecuniary losses suffered as a
result of criminal acts. (§ 13950, subd. (a).) Accordingly, under specified
circumstances the Board may compensate a crime victim for loss of income
directly resulting from crime. (See Gov. Code, § 13957.5, subd. (a)(1).) The



7     Given that Diane N. (the “abuser”) signed the proof of service and she
and Peavy shared the same address—that explanation might be met with
considerable skepticism.
8     Peavy does not have a vested right to crime victim benefits. (Blazevich,
supra, 191 Cal.App.3d at p. 1125.) Thus, we reject his contention that the
superior court erred by failing to apply an independent judgment standard of
review or to “admit” new evidence for the first time at the hearing.
                                        5
person seeking compensation has the burden of proof by a preponderance of
the evidence. (§ 13959, subd. (c).) First and foremost, the loss must be
“verif[ied]” by the applicant’s treating health care provider, who “shall”
include a “certification that the disability resulted directly from the
qualifying crime.” (Cal. Code. Regs., tit. 2, § 649.32, subds. (b) & (g).)
      We agree with the superior court’s assessment of the evidence. None of
the medical records reported that Peavy was injured as a result of domestic
violence that occurred on October 7, 2018. Therefore, the Board’s findings
are supported by substantial evidence in light of the whole record.
      In his reply brief, Peavy “admits he was unable to get the required”
documents to support his lost income claim. He maintains that it was only
“after researching it” did he “realize it was the [d]omestic [v]iolence that had
cause[d] [his] injury and no medical staff would change their diagnosis 128
days later.” Thus, even Peavy concedes the requisite medical evidence was

not before the Board and does not exist.9




9     Because of this disposition, it is unnecessary to address Peavy’s
contentions that the Board denied him due process by failing to follow its own
hearing procedures, failed to properly investigate his lost income claim, and
erroneously failed to compensate him for a preexisting condition exacerbated
by the crime. Peavy’s reliance on Brady v. Maryland (1962) 373 U.S. 83 is
misplaced because that case involves the government’s suppression of
evidence favorable to an accused in a criminal case, not the Board’s
obligations in considering a lost income application.
                                         6
                             DISPOSITION
    The judgment is affirmed. Respondent is entitled to costs on appeal.



                                                                  DATO, J.

WE CONCUR:



McCONNELL, P. J.



AARON, J.




                                    7